LEIGH M. CLARK, Retired Circuit Judge.
The trial court was not in error in denying appellant’s unverified petition for a writ of habeas corpus. Code of Alabama 1975, § 15-21-4 provides in pertinent part:
“Application for a writ of habeas corpus must be made by petition, signed either by the party himself for whose benefit it is intended or by some other person on his behalf, must be verified by the oath of the applicant to the effect that the statements therein contained are true to the best of his knowledge, information and belief ...”
It should be noted perhaps, in justice to the attorney representing appellant, that the petition was a pro se petition.
The judgment of the trial court should be affirmed.
The foregoing opinion was prepared by Retired Circuit Judge LEIGH M. CLARK, serving as a judge of this Court under the provisions of § 6.10 of the Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.